EXHIBIT 10.80

 

 

AMENDMENT NUMBER 1 TO

AMENDED AND RESTATED EMPLOYMENT CONTINUATION PLAN

FOR KEY EMPLOYEES OF

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

This Amendment dated September 28, 2005 (this “Amendment”) is attached to and
made a part of that certain Amended and Restated Employment Continuation Plan
for Key Employees of Dollar Thrifty Automotive Group, Inc. (“DTAG”) dated April
21, 2004 (the “Plan”).

 

This Amendment shall amend the Plan as follows:

 

1.            The references to the Salary grades of E25, E24 or E23 in the
second line of Section 3n. shall be amended to refer to the Salary grades of 42,
41 or 40.

 

2.            The first paragraph of Section 4c. of the Plan is hereby amended
to read as follows:

 

c.             A Key Employee who is listed on Annex A will be eligible for
Employment Continuation Compensation if, within two years after the occurrence
of a Change in Control: . . .

 

3.           The word “three” in the second line of Section 4d. of the Plan is
hereby amended to read “two”.

 

 

All other provisions of the Plan remain as stated in the Plan.

 

These actions were approved by the Human Resources and Compensation Committee of
the Board of Directors of DTAG at its meeting held as of the date first written
above.

 

 

 

 